

Exhibit (10ii)


Clearwater Paper Corporation
601 West Riverside Suite 1100
Spokane, WA 99201
   
March 18, 2019


Robert Hrivnak
1017 N Lancashire Lane
Liberty Lake, WA 99019

Dear Robert,

On behalf of Clearwater Paper, I am pleased to confirm the terms of the offer
for the position of Senior Vice President, Finance and Chief Finance Officer. 
This position will report directly to me and will be located in Spokane, WA with
a mutually agreed upon start date.


This offer is contingent upon the approval and authorization of our Board of
Directors of your hiring and the approval and authorization of the the
Compensation Committee of the Board of the material compensation terms contained
in this letter. Additional contingents include successful completion of
pre-employment drug screening, background check, reference validation; as well
as signed enterprise policy acknowledgement statements.

The annual base salary for this position is $425,000.00, pro-rated for this
year, for which you will be paid on a bi-weekly basis. Your target Annual
Incentive Plan (AIP) is 65% of your base salary earnings for each plan year
(calendar). An Employee who is actively employed by Clearwater Paper during an
Award Year as an Executive Officer shall commence participation at the beginning
of the Award Year, or at such later time during the Award Year as the position
is assumed. Awards are not guaranteed, but rather based on the performance of
the corporation.


Additionally, you will be eligible for a long-term incentive award for the
2019-2021 performance period under the company's 2017 Stock Incentive Plan. The
current annual award value for your position is 100% of your base salary.


You will receive a sign-on bonus in the amount of $100,00.00 payable as a lump
sum and subject to applicable taxes, paid after 30 days of employment.  In the
event you terminate your employment with Clearwater Paper prior to 24 months
from the start date, you agree to reimburse the company the bonus amount based
on a 24-month pro-ration. 


You will be eligible for our permissive vacation plan. In addition to vacation,
you are eligible for (9) nine designated holidays and (5) five floating
holidays.


You will be eligible for participation in Clearwater Paper’s health and welfare
benefits as well as the 401K plan on the 1st day following 30 days of
employment. More information on these programs will be provided to you later.





--------------------------------------------------------------------------------




You will be eligible to participate in the company’s Change of Control Plan and
the Executive Severance Play, pending approval by the Executive Compensation
Committee and the Board of Directors.


I hope you will favorably consider our offer of employment as we are truly
excited by your becoming a member of our corporate executive management team.
Please indicate your acceptance of this offer by returning a signed and dated
copy to me.


Bob, I realize that a career decision such as this has a major impact on you and
your family. If there is anything that we can do to either before or after your
start date of employment, please do not hesitate to call me.

Sincerely,


/s/ Linda Massman
Linda K. Massman
Chief Executive Officer, Clearwater Paper

 


Accepted:


/s/ Robert G. Hrivnak____                            3/21/2019
Robert Hrivnak                                 Date






CC:
Kari Moyes, SVP, Human Resources
Shannon N. Mullins, Director Talent Acquisition & Development


